Citation Nr: 0717165	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-40 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an increased disability evaluation for 
rheumatoid arthritis, inactive, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.   

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to March 
1956.  He is the recipient of the Combat Infantryman Badge 
(CIB), among other citations.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of September 2003 and July 2004 rating decisions of 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The decision below addresses only the merits of the 
rheumatoid arthritis increased rating claim and the PTSD 
service connection claim.  The claims of entitlement to 
service connection for hearing loss and low back disability 
are REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.  The veteran will be notified if further 
action is needed on the remanded claims.

On other matters, the veteran apparently has filed new claims 
during the appeal period.  In May 2005, he discussed his 
sinusitis; a disability or disabilities manifested by "sore 
throat attacks," frequent colds, and coughing; respiratory 
problems; and a left knee disability.  In a statement signed 
in May 2004 and received in June 2004, the veteran discussed 
his sleep disturbance.  These matters are REFERRED to the RO 
for appropriate action.


FINDINGS OF FACT

1.  A 20 percent rating has been in effect since December 
1970 for rheumatoid arthritis.  

2.  Evidence of record since late 1999 fails to demonstrate 
active rheumatoid arthritis that warrants adjustment of the 
protected 20 percent rating.    

3.  The veteran has been awarded the CIB.

4.  The veteran does not have a current diagnosis of PTSD 
consistent with governing regulations and shown to be 
etiologically related to a combat stressor or noncombat-
related stressor in active service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for rheumatoid 
arthritis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71, Diagnostic Code 5002 (2006).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. §§ 
3.304(f), 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation - Rheumatoid Arthritis

Although service connection has been in effect for rheumatoid 
arthritis since March 1956 and rating percentages have been 
adjusted multiple times thereafter, a 20 percent rating has 
been in effect continuously since December 1, 1970.  That 
rating is "protected" from reduction without evidence of 
fraud.  38 C.F.R. § 3.951(b).  Over the years, the veteran 
unsuccessfully sought increased ratings for rheumatoid 
arthritis.  In September 2000, he filed a claim seeking an 
increased rating.  The RO denied the claim in August 2002 and 
in September 2003, and the veteran perfected appeal of the 
latter denial.  Based on the foregoing adjudication history, 
this appeal is akin to that in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), and the issue before the Board is the 
current extent of rheumatoid arthritis.  Although the entire 
record has been considered, in light of the veteran's filing 
of the increased rating claim in late 2000, the Board's 
decision below is focused primarily on evidence dated from 
approximately late 1999 forward, to determine the current 
extent of disability due to rheumatoid arthritis.  

Rheumatoid arthritis is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2006).  A 40 percent rating requires 
evidence of symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  For chronic residuals, such as limitation of 
motion or ankylosis, favorable or unfavorable, the rating 
must be made under the appropriate Diagnostic Codes for the 
specific joint(s) involved.  Where, however, limitation of 
motion of the specific joint(s) involved is noncompensable 
under the Codes a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The Note 
to Diagnostic Code 5002 provides that ratings for active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis; the higher rating is to be 
assigned. 

Before addressing specific clinical findings pertinent to 
rheumatoid arthritis, the Board notes that the veteran is 
diagnosed with degenerative joint disease in the spine and 
arthritis in various joints elsewhere.  Degenerative changes 
in the spine and knees are particularly problematic for the 
veteran.  Based on a review of the veteran's written 
statements and lengthy adjudication history associated with 
rheumatoid arthritis during the last half century, the 
veteran appears to believe that his service-connected 
rheumatoid arthritis and degenerative or osteoarthritic 
changes, particularly in the spine, are one and the same, and 
that higher rating(s) is/are warranted for rheumatoid 
arthritis because degenerative changes have worsened over 
time such that he has increased associated symptomatology.  
Rheumatoid arthritis is distinguishable from degenerative 
manifestations and clinical evidence and other medical 
information of record is consistent with that conclusion.  
And, in particular, pertinent clinical evidence dated from 
late 1999, forward (the time period relevant to the instant 
appeal) indicates that the veteran's rheumatoid arthritis is 
inactive, such that a rating higher than the 20 percent 
protected rating is not warranted.  For the reasons below, 
the Board concludes that the preponderance of the evidence is 
against the claim, and it does not employ the benefit-of-
reasonable doubt rule.  38 C.F.R. § 4.3.

In December 2000, the veteran underwent a total body bone 
scan examination in connection with the present rheumatoid 
arthritis claim.  That report essentially confirms what was 
documented in the clinical records before December 2000 - 
that the veteran has degenerative changes manifested in 
multiple joints.  However, that report clearly indicates a 
doctor's determination that the test results do not support a 
conclusion that the veteran's rheumatoid arthritis is active.

Also, a December 2000 compensation and pension (C&P) 
examination report indicates that the veteran denied swelling 
or rubor of any joints, but later during the examination, 
apparently said he does have occasional swelling, redness, 
and heat in the knees.  On physical examination, the doctor 
concluded that there are no constitutional signs of 
inflammatory arthritis.  The examiner diagnosed the veteran 
with "[h]istory of rheumatoid arthritis (inactive at present 
time)," and as well, degenerative joint disease in various 
joints, and separate diagnoses of inactive rheumatoid 
arthritis and degenerative joint disease is indicative of the 
different nature of rheumatoid arthritis as compared to 
degenerative joint disease.             

Similarly, an August 2003 C&P examination report indicates 
that there are no constitutional symptoms of inflammatory 
arthritis; however, the examiner (Dr. Berrios) diagnosed the 
veteran with rheumatoid arthritis of the knees and lower 
back.  In late August 2003, Dr. Pagan (VA) noted the 
apparently inactive state of rheumatoid arthritis based on 
her review of the record and opined that Dr. Berrios should 
be asked to provide a clarifying statement as to whether the 
veteran does or does not have active rheumatoid arthritis.  
In September 2003, Dr. Berrios wrote a detailed report 
indicating his thorough review of the veteran's medical 
history and consideration of medical literature on rheumatoid 
arthritis.  Dr. Berrios concluded that the veteran's 
"current diagnosis of rheumatoid arthritis is not supported 
neither by clinical history, physical exams, laboratories 
(rheumatoid factor negative) and multiple arthritic bone 
survey X-rays through the years which were negative for 
pathology.  His actual findings on exam objective and 
subjective and findings on CT scan and bone survey X-rays are 
due to the natural process of aging.  (DJD) a disease entity 
independent of SC disability."  Subsequent records, 
including the April 2005 C&P examination report, show no 
findings that are inconsistent with the aforementioned 
negative evidence as to the present nature of rheumatoid 
arthritis.    
         
Also, although dated before 1999, the Board has considered 
older evidence that is highly relevant to this decision.  
See, in particular, January 1997 VA "joints" examination 
report, which indicates that two doctors - one an 
orthopedist; one, an internist - reviewed the clinical 
findings and concluded: (1) the evidence indicates that the 
veteran has "typical" degenerative joint disease, which is 
a different disease entity as compared to rheumatoid 
arthritis; and (2) based on systemic conditions examination 
results, the veteran does not have active rheumatoid 
arthritis.  As explained, more recent clinical evidence does 
not contain contrary or inconsistent clinical findings such 
that the recent clinical evidence might be inadequate or 
inaccurate for the purposes of deciding this appeal.  Such 
older evidence, viewed in the context of the entire claims 
adjudication history associated with rheumatoid arthritis, 
tends to disfavor a favorable resolution of the instant 
appeal.            

II.  Service Connection - PTSD 

Service connection for PTSD requires (a) specific diagnosis 
of PTSD consistent with the American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV); (b) clinical evidence of an etiological link 
between the diagnosis and an in-service stressor; and (c) 
credible supporting evidence that the stressor occurred.  
38 C.F.R. § 3.304(f); see also DSM-IV TR (Text Revision).  
Also, if the evidence establishes combat activity and the 
claimed stressor is related thereto, in the absence of clear 
and convincing contrary evidence, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of service, then the veteran's lay 
testimony alone may establish the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Otherwise, the law 
requires verification of a claimed stressor.    

First, because the veteran has received a combat citation, 
the record contains sufficient information as to a combat 
stressor.  The veteran has not reported any noncombat 
stressor.  Thus, no further discussion is needed on the 
stressor criterion.  

This PTSD claim fails because the record reflects no 
diagnosis of PTSD.  In this connection, the Board is aware of 
the veteran's apparent position that, because he had combat 
service and he has had psychiatric problems, service 
connection for PTSD is warranted.  Service connection for 
PTSD requires a specific diagnosis of that disorder 
consistent with DSM criteria, and a clinical determination 
that that diagnosis is based on service-related stressor(s), 
whether combat-specific or not (and if the latter, based on a 
verified stressor).  Clinical records dated from the early 
1970s indicate intermittent complaints of anxiety.  In the 
1970s, the veteran was diagnosed with anxiety neurosis with 
depressive features, depressive neurosis, anxiety reaction, 
latent schizophrenia, and anxiety neurosis with "hysterical 
personality."  In 1974, the RO granted service connection 
for anxiety neurosis (claimed as a "nervous condition") 
secondary to rheumatoid arthritis, but subsequently decided 
that it was clear and unmistakable error to have granted the 
claim, severing service connection.  The Board upheld that 
decision in June 1976, and concluded that there is no basis 
for restoration of service connection for anxiety neurosis.  
The veteran was seen intermittently in the 1980s for anxiety.  
He again sought service connection.  In October 1989, the 
Board affirmed RO denial of service connection for an 
acquired psychiatric disorder.  In July 2005, the RO 
concluded that new and material evidence was not submitted to 
reopen the anxiety neurosis claim.          

The records associated with the claims file during the 
current appeal period do not document an "active" diagnosis 
of a chronic acquired psychiatric disorder, much less PTSD.  
Nor does it indicate that there is any relationship between 
non-PTSD psychiatric diagnoses noted nearly decades after 
discharge and decades before the veteran initiated his 
January 2004 PTSD service connection claim, and presently 
claimed psychiatric symptoms, which he asserts are indicative 
of PTSD.  He is not shown to have been treated for PTSD.  
Under the circumstances, mere evidence that he had had combat 
service is insufficient to warrant service connection; nor 
does the record before the Board indicate a need for further 
evidentiary development.     


Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection 
for PTSD, even in light of 38 U.S.C.A. § 1154(b).  There is 
no reasonable doubt to be resolved favorably.  38 C.F.R. 
§ 3.102 (2006).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In July 2003 and February 2004, before issuing the September 
2003 and July 2004 rating decisions from which this appeal 
arises, VA informed the veteran of the basic elements of a 
successful service connection claim, and advised him that a 
higher rating for rheumatoid arthritis requires evidence of 
worsened symptoms.  The letters explained that, if he 
identifies the sources of such evidence, then VA would assist 
him in obtaining the missing evidence from those sources, but 
that he ultimately is responsible for ensuring that his claim 
is substantiated with evidence not in federal custody.  Even 
before July 2003, in November 2001, the veteran was provided 
notice on his and VA's respective claim development 
responsibilities in connection with his rheumatoid arthritis 
increased rating claim.  And, a February 2004 letter informed 
him of various types of evidence, lay and medical, that could 
be pertinent to a service connection claim.  It included a 
blank PTSD stressor questionnaire form, which the veteran 
completed and returned.      

Although the July 2003 and February 2004 letters arguably 
failed to provide complete notice before the AOJ decisions on 
appeal, the Board finds that substantive notice defect was 
cured during the appeal period such that no material 
prejudice resulted, including that due to timing of the 
notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether prejudice occurred); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The rating decisions explained what the specific governing 
criteria are and why the claims are not substantiated.  The 
Statements of the Case (SOCs) and Supplemental SOCs (SSOCs) 
reinforced notice of such requirements discussed in the 
rating decisions and placed the veteran on notice as to the 
RO's unfavorable determination on the claims.  During the 
appeal period, the veteran was told that the lack of evidence 
of a PTSD diagnosis is detrimental to his claim.  He was told 
what Diagnostic Code 5002 requires, in the October 2004 SOC.  
The SOCs, and as well, the July 2005 SSOC specific to service 
connection claims discussed 38 C.F.R. § 3.159, from which the 
"fourth element" notice requirement is derived.  In March 
and September 2006, VA provided the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

However, even after September 2006, after the second Dingess 
notice was provided, and by which time complete notice had 
been provided, neither the veteran, nor his representative, 
reported that pertinent evidence is missing and that the 
veteran requires more time to submit it or VA assistance to 
secure it.  After the last SSOC was issued in July 2006, and 
after the first Dingess was notice sent, the representative 
filed a VA Form 646 without further argument as to any 
substantive notice defect, and the veteran signed a statement 
to the effect that he had reviewed the SSOC and that he has 
no additional evidence to submit.  The veteran explicitly 
requested that the RO certify his appeal to the Board as soon 
as practicable.  Under the circumstances, and in light of the 
foregoing, the Board concludes that there is no substantive 
notice defect that prejudiced the veteran; nor is there any 
indication that material evidence is missing such that a 
decision on the merits of the claim should be deferred 
pending further evidentiary development.     
        
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  VA will help a claimant obtain relevant records, 
whether or not they are in federal custody, and VA will 
provide a medical examination and/or opinion if needed to 
decide the claim.  The claims file includes service medical 
records, VA and private clinical records, the veteran's lay 
statements, and C&P examination results.  The Board 
acknowledges the veteran's statement in May 2005 that he was 
awarded Social Security Administration (SSA) benefits in the 
mid-1970s based on his "nervous" condition.  At no time did 
the veteran ever report that SSA benefits are based on PTSD 
specifically.  Under the circumstances, and in light of the 
adjudication history associated with prior claims for service 
connection for anxiety neurosis and acquired psychiatric 
disorder as discussed in Section II above, the Board does not 
find a basis to defer a decision on the PTSD service 
connection claim solely on the veteran's report that he has 
received SSA benefits based on a nervous condition.  
Moreover, it is not even clear that the veteran received SSA 
benefits; the claims file includes reports of psychiatric 
evaluation reports and other clinical records dated in the 
1970s-80s that apparently were associated with non-federal 
(Commonwealth of Puerto Rico Industrial Commission State 
Insurance Fund) disability benefits, which were considered in 
connection with prior adjudication of the anxiety neurosis 
and acquired psychiatric disorder claims.  

And, despite appropriate notice during appeal, the veteran 
has not identified sources of missing, pertinent evidence.  
Based on the foregoing, the Board concludes that VA's duty to 
assist was met.  The Board is not precluded from deciding 
this case based on the evidence of record.    


ORDER

An increased evaluation for rheumatoid arthritis, inactive, 
is denied.

Service connection for PTSD is denied.  


REMAND

Service Connection - Hearing Loss

Recent VA clinical records document a diagnosis of bilateral 
hearing loss.  See April 2003 VA audiology clinic record.  
Hearing acuity measurements found therein appear to support a 
finding of bilateral hearing loss "disability" consistent 
with 38 C.F.R. § 3.385.  Sensorineural hearing loss is deemed 
a "disability" for VA compensation purposes where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test (controlled speech discrimination test) are less 
than 94 percent.  Id.  More recent VA clinical records, dated 
in early 2004, indicate that the veteran was provided hearing 
aids.  Also of record is a 1978 audiology test report, which 
includes a clinician's impression that the veteran had 
hearing loss then based on then-current data.  In November 
1992, the veteran was seen (VA) for hearing loss and 
reportedly "long standing" tinnitus.    

The veteran's service medical records do not indicate a 
diagnosis of sensorineural hearing loss as of March 1956, 
when the veteran was discharged (service medical records 
contain several findings to the effect that he has "15/15" 
hearing bilaterally).  However, in light of the veteran's 
combat action as evidenced by the award of a CIB, it is 
plausible that he might have had in-service "injury" in the 
form of noise exposure that has bearing on hearing loss 
documented after service notwithstanding notation of 
"15/15" hearing as of March 1956.  Under the circumstances, 
the Board is not inclined to decide this case based on the 
evidence of record.  Further development in the form of a VA 
C&P audiology examination is warranted to determine the 
etiology and extent of the veteran's hearing loss.  

Service Connection - Low Back Disability

The veteran contends that he suffered a back injury during 
combat.  In a May 2004 statement (based on translation of a 
statement written in Spanish), the veteran reported that he 
fell down a slope suffering "blows" to his back while 
retreating from enemy forces in Korea on rough terrain.  
Because the veteran had combat service, consistent with 
38 U.S.C.A. § 1154(b), VA must resolve favorably every 
reasonable doubt with respect to the occurrence of such 
incident if the report thereof is consistent with the 
circumstances, conditions, or hardships of service, even if 
the incident is not documented in official military records.  

Here, the service medical records do not document treatment 
for low back problems that resulted in a diagnosis of 
abnormality specific to the lumbar spine.  However, in 
November 1955, the veteran was seen for complaints of 
headaches, fever, and back pain.  Clinical findings then 
included mild fever, slight rhinorrhea, tenderness of back 
muscles, and stiff neck.  Grade II pharyngitis, characterized 
as a common cold, was diagnosed.  Two days later, it was 
noted that the veteran is responding well to therapy, that he 
is "not yet afebrile but sx [symptoms] are much less."  
Three days thereafter, it was noted that the veteran has no 
physical examination findings that would support a diagnosis 
other than pharyngitis, although the veteran continued to 
report "daily spiking fevers."  Subsequent records indicate 
that the veteran underwent testing to determine the etiology 
of his complaints, including rectal biopsy and stool sampling 
to determine whether he had active or recurrent hookworm and 
trichuriasis infections, for which he previously had been 
seen.  The March 1956 separation medical examination report 
documents no abnormality in the spine and the musculoskeletal 
system.  Therefore, based on the service medical records now 
in the claims file, the veteran was not diagnosed with a 
chronic low back disorder or disease during active service.  
However, he has expressed his belief, in a March 2005 VA Form 
9, that his service medical records may be incomplete - he 
said that he was advised by the National Personnel Records 
Center that the records of treatment for back pain at 
"Hawaii Hospital (Army)" were destroyed in a fire.  

Post-service clinical evidence indicates that minimal 
degenerative arthritic changes in the lumbar spine and 
narrowing of discs at L5 and L6 were noted beginning in the 
late 1960s.  Thereafter, a number of clinicians noted 
degenerative changes in the lumbar spine.  The veteran 
apparently had had increased low back problems since the late 
1980s, at least based on the volume of clinical records 
specific to treatment for back pain.  VA clinical records 
dated from the late 1980s through the 1990s reflect diagnoses 
of degenerative joint disease, discogenic disease, spinal 
stenosis, and lumbar herniated nucleus pulposus.  

The veteran unsuccessfully sought service connection for 
generalized degenerative arthritis, as evidenced in the 
February 1998 rating decision.  In that decision, the RO said 
that the veteran's degenerative arthritis and service-
connected rheumatoid arthritis do not constitute the same 
disease process or pathology (the RO repeated that statement 
in a September 2003 rating decision, in connection with the 
rheumatoid arthritis increased rating claim discussed in 
Section I above), and that the clinical records do not 
demonstrate a link between the two.  Although the February 
1998 rating decision did discuss arthritic spine, the 
decision was not specific to arthritis or degenerative change 
in the low back as the veteran seems to be claiming 
presently.  Also, that decision did not consider the 
contention that the veteran had injured his back in combat, 
as that contention was not made until after 1998.  Further, 
in July 2004, the RO denied the "lower back condition" 
claim (subject of current appeal), but that decision did not 
specifically address the veteran's contention as to back 
injury in combat.  And, the RO determined, in July 2005, that 
new and material evidence was not submitted to reopen the 
generalized degenerative joint disease service connection 
claim, but that decision, too, did not discuss the veteran's 
contention as to back injury.  Moreover, the September 2003 
C&P examiner's unfavorable opinion cannot be the basis for a 
decision at this juncture because it did not consider the 
reported injury in terms of etiology.     

Further, the record now includes a September 2005 statement 
of Dr. Durieux (private), who said that the veteran's back 
"condition" - which the doctor said included degenerative 
changes in the lumbar spine, obliteration of disc space at 
L3-L4, with severe narrowing of the foramina, and narrowing 
of most of the foramina throughout the lumbar spine, and 
several bulging discs - "could be related to an old trauma 
suffered [in] his youth worsened by [his] age and time.  
There is a clear relation between discogenic illness and 
trauma and he refers symptoms on his back since the accident 
. . . ."        

Under the circumstances of this case, the Board defers 
adjudication of the low back disability claim pending 
clinical evaluation on the nature and etiology of abnormality 
identified in the lumbar spine.  It also notes the 
possibility that there may exist private treatment records 
that are not of record.  For example, in May 2002, VA 
received a statement from Dr. Durieux handwritten on Form 21-
4142 which the veteran had completed with the doctor's 
name/address for the purposes of securing the doctor's 
records.  In September 2005, Dr. Durieux provided what 
appears to be a letter summarizing his treatment of the 
veteran and diagnoses he rendered.  Any such missing clinical 
records, and as well, additional VA clinical records, should 
be obtained before the veteran undergoes the C&P examination.

Accordingly, the Board directs the following actions:

1.  Advise the veteran to inform VA of the 
sources of any evidence, lay or medical, 
concerning his bilateral hearing loss and 
low back disability, if there is any such 
evidence not already of record.  If he 
does so, assist him in securing the 
missing evidence consistent with the duty 
to assist.  

2.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file while this 
case is on remand status.  

3.  Obtain a complete set of all treatment 
records and notes by Dr. Durieux, who 
reportedly is associated with Hospital San 
Juan Bautista.   

4.  After completing the above, arrange 
for the veteran to undergo two 
compensation and pension examinations:

(a)  Audiology Examination.  The examiner 
should first determine whether the veteran 
has hearing loss, left or right, or 
bilateral, consistent with the definition 
of a hearing loss "disability" as found 
in 38 C.F.R. § 3.385.  Then the examiner 
should consider the veteran's history as 
documented in the claims file and as 
reported during the examination and opine 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability lower than 50 percent) 
that hearing loss, left or right, or both, 
is etiologically related to active 
service.  The examiner is advised that the 
veteran had combat service and is asked to 
consider that history in opining on the 
etiology of any hearing loss diagnosed.  
He or she also is requested to explicitly 
state that the veteran's claims file was 
reviewed.  
  
(b)  Back Examination.  The examiner 
should render a diagnosis or diagnoses of 
each low back disorder or disease 
presently manifested.  For each diagnosis, 
the examiner is asked to opine whether it 
is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability lower than 50 percent) that it 
is etiologically related to active 
service, and in particular, the reported 
fall down a slope while traveling on rough 
terrain during combat service.  The 
examiner is requested to explicitly state 
that the claims file was reviewed.  

5.  After completing the above, 
readjudicate the hearing loss and low back 
disability service connection claims based 
on a review of the entire record.  If the 
benefits sought remain denied, then issue 
a Supplemental Statement of the Case and 
afford the veteran and his accredited 
service representative an opportunity to 
respond to it.  Then, if in order, return 
the appeal to the Board for further 
review. 

The veteran is advised that the failure to report to a VA 
medical examination, if scheduled, may result in a denial of 
his claim unless good cause is shown.  38 C.F.R. § 3.655.  He 
has the right to submit additional evidence and argument on 
the matter(s) remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


